Citation Nr: 1045488	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. J.G.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1993 to January 1997 and from June 2000 to November 
2005.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Fort Harrison RO (as he resides in Montana).  
In March 2008, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with the 
claims file.  In April 2008 this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran's service treatment records (STRs) include: a 
February 1993 record which shows complaints of right knee pain, 
with normal right knee examination; a November 1995 record which 
shows treatment for a left knee pain (including with immobilizer 
and medication); a September 2004 post-deployment examination 
report which notes the Veteran's complaints of swollen, stiff, 
and painful joints (although not specifically identifying the 
knees).  

On June 2006 VA examination, the examiner noted that the 
Veteran's claims file had no STRs for review [a review of the 
claims file found that STRs were received and associated with the 
claims file on June 13, 2006; the examination took place on June 
20, 2006].  Furthermore, history noted included that the Veteran 
did not seek treatment for knee injuries while on active duty.  
Physical examination revealed that the Veteran's knees appeared 
normal, aligned, with no evidence of fatigue, weakness, or lack 
of endurance with repetitive use; range of motion (ROM) was 
normal; there was no evidence of instability ; no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  X-rays of the knees were normal.  The 
examining nurse practitioner's assessment was:

"Clinical evidence indicates full ROM and functional 
ability of joints.  [The] Veteran claims locking and pain 
on motion of right knee with negative clinical evidence on 
orthopedic tests.  Current x-ray findings are negative.  
Etiology of subjective complaints unclear."

Thus the examination report suggests the Veteran does not have a 
chronic knee disability.  Inasmuch as the examination was without 
benefit of a review of the STRs, and the examiner acknowledges 
that were unaccounted for complaints [albeit subjective], the 
examination/opinion is inadequate for rating purposes.  See Barr 
v.  Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one).

On a March 2008 VA outpatient visit, the Veteran reported 
bilateral knee pain since separation from service.  He stated 
that the knees ache constantly; it is hard to climb hills; and 
hard to step off "something onto the right knee it will 
collapse".  The Veteran denied swelling.  Physical examination 
revealed no swelling or visual abnormality in the knees; ROM was 
essentially normal; the ligaments were intact; there was no 
crepitance or pain noted.  Internal and external rotation of the 
foot with flexion and extension of the knee caused no pain or 
catching.  The physician noted:

"Knee pain:  I think mostly due to hypermobility at the 
knee (hyperextension) previously normal x-rays; try 
physical therapy.  If no improvement, then repeat x-rays 
and ortho referral."

The examination report and opinion offered suggest that the 
question of whether or not the Veteran has chronic knee 
disability may be unresolved; and an adequate contemporaneous 
examination for a conclusive opinion in this matter is necessary.  

Furthermore, as the March 2008 provider ordered physical therapy, 
and suggested possible repeat x-rays and a referral to 
orthopedics, there may be outstanding pertinent VA treatment 
records that must be secured.

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received for 
treatment for either knee from July 2008 
to the present.  The Veteran must assist 
in this matter by identifying all sources 
of treatment.

2.	Then the RO should arrange for an 
orthopedic examination of the Veteran to 
determine whether or not he has a chronic 
disability of either knee and, if so, its 
likely etiology.   The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  Based on review of the record 
and examination of the Veteran, the 
examiner should provide an opinion that 
responds to the following:

(a)	 Does the Veteran have a chronic 
disability of either (or both) knee(s)?  
If so please identify such 
disability(ies) (by medical diagnosis).  

(b)	 As to any (and each) chronic knee 
disability diagnosed, is it at least as 
likely as not that such disability is 
related to the Veteran's service, and 
the complaints noted therein?  Are the 
Veteran's accounts of knee injury in 
service resulting in current knee 
disability consistent with the clinical 
picture presented?

           The examiner must explain the rationale for all 
opinions.

3.	The RO should then re-adjudicate the claims.  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the case and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then be 
returned to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

